 UNITED HATTERS, CAP AND MILLINERY WORKERS, ETC.533Iwill also recommend that, in the event the Respondent resumes operations, itoffer to each of the above-named employees immediate and full reinstatement tohis former or substantially equivalent position, without prejudice to his seniorityor other rights and privileges, and that it post in its plant copies of the noticeattached hereto marked "Appendix A."In view of the nature of the unfair labor practices, there exists the danger of thecommissionof other unfair labor practices proscribed by the Act. I will accordinglyrecommend that Respondent cease and desist from in any other manner infringingupon the rights guaranteed employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Chauffeurs, Teamsters and Helpers Local Union No. 175, International Broth-erhood of Teamsters, Chauffeurs, Warehousemen & Helpers of America, is a labororganization within the meaning of Section 2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment of DenverStevens, Jr., JosephW. Lane, Clyde R. Ellison, and Kenmth Lee Holstein, therebydiscouraging membership in the above-named labor organization, Respondent hasengaged in unfair labor practices within the meaning of Section 8(a) (3) of the Act.3.By the foregoing conduct, by interrogating employees as to whether they hadsigned union papers or cards, by telling an employee that Respondent was notgoingto have a union and would buy a lock and lock the doors before it wouldhave a union, by asking employees if they wished to sign a paper before a notaryto withdraw from the Union, by telling employees that they would have to sign apaper to withdraw from the Union if they wished to continue to work for Respond-ent, by dictating to an employee a statement requesting that his name be withdrawnfrom the union list and transporting said employee to a notary public to have hissignature to such a statement notarized and thereafter mailing the signed statementto the Union, and by offering to reemploy one of the discriminatees if he wouldsigna paper withdrawing from the Union, the Respondent has interfered with,restrained, and coerced the employees in the exercise of rights guaranteed in Section7 of the Act, and has thereby engaged in unfair labor practices within the meaningof Section 8 (a),(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffectingcommercewithin themeaningof Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]United Hatters,Cap andMillinery WorkersInternational Union,AFL-CIOandKorber Hats,Inc.Case No. 1-CB-530.May 2,1960DECISION AND ORDEROn July 28, 1959, Trial Examiner Max M. Goldman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices within the meaning of Section 8(b) (1) (A) of theAct and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report and a brief in support thereof.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Jenkins].The Trial Examiner concluded that the Respondent had restrained127 NLRB No. 75. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDand coerced the employees of Korber Hats, Inc., in violation of Sec-tion 8 (b) (1) (A) of the Act, by picketing the Company's premises andby engaging in a boycott campaign among the Company's suppliersand customers in order to secure recognition as the collective-bargain-ing agent at a time when the Respondent was not the majority repre-sentative of the Company's employees.This conclusion was basedon the Board's decisions in theCurtis Brothers'andAlloy Manu-facturing 2cases.However, the Supreme Court of the United States,on March 28, 1960, in!1V.L.R.B. v. Drivers, Chauffeurs and HelpersLocal Union No. 639, etc. (Curtis Brothers, Inc.),3held that peacefulpicketing by a minority union to compel immediate recognition asthe exclusive representative of employees does not constitute restraintand coercion within the meaning of Section 8(b) (1) (A) of the Act,and on April 4, 1960, denied the Board's petition for a writ of certi-orari in theAlloy Manufacturingcase.4Accordingly, in conformance with the above decisions of the Su-preme Court of the United States, which are dispositive of the issuesherein, we shall dismiss the complaint in the instant case.[The Board dismissed the complaint.]IDrivers, Chauffeurs, and Helpers Local639,International Brotherhood of Teamsters,Chauffeurs,Warehousemen, and Helpers of America, AFL-CIO (Curtis Brothers, Inc ),119 'NLRB 232, enforcement denied 274 F. 2d 551 (C.A., D C.), cert granted 359 U.S. 965.2 International Association of Machinists, Lodge942,AFL-CIO (Alloy ManufacturingCompany et at ),119 NLRB 307, enfd in part and set aside in pertinent part 263 F. 2d796 (C A 9), petition for cert, filed April 24, 19593 362 U S. 2744InternationalAssociationofMachinists, Lodge942,AFL-CIO v. N.L R B ,362 U.S.940.See footnote 2,supra.In this case the United States Court of Appeals for theNinth Circuit disagreed with the Board's conclusion that a consumer boycott campaignunder circumstances similar to those in the instant case constituted restraint and coercionof the employees and hence violated Section 8(b) (1) (A) of the Act. The Supreme Court'sdenial of a petition for a writ of certiorari is not usually deemed conclusive as a decisionon the merits.CfN L R.B v Vulcan Furniture Mfg. Corp.,214 F. 2d 369, 371 (C.A. 5),cert. denied 348 U.S 873However, that is not the case here, in view of the simultane-ously issued decision inN.L R B. v. United Rubber, Cork, Linoleum and Plastic Workersof America, AFL-CIO,et at(O'Sullivan Rubber Corporation),362 U.S. 329, reversing269 F. 2d 694, which enfd. 121 NLRB 1439. Here the Board held, and the Fourth Circuitagreed, that, in accordance with the Board's decision in theCurtis BrothersandAlloyManufacturingcases, a labor union violated Section 8(b) (1) (A) of the Act when it en-gaged in picketing and conducted a consumer boycott campaign to force the employer torecognize it as the representative of the employees at a time when it did not represent amajority of those employees.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding against United Hatters, Cap and Millinery Workers InternationalUnion, AFL-CIO, herein called the Respondent or the Union, involves Section8(b) (1) (A) allegations and was initiated by Korber Hats, Inc., herein called theCharging Party or the Company.Upon the entire record of the case, and from his observations of the witnesses, theTrial Examiner makes the following: UNITED HATTERS, CAP AND MILLINERY WORKERS,ETC.535FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company, Korber Hats, Inc., maintains its principal office and place of busi-ness at Fall River, Massachusetts, where it is engaged in the manufacture and saleof straw hats.The Company annually ships more than $50,000 worth of its productsdirectly to points outside the State of Massachusetts. It is found that the Companyis engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union, United Hatters, Cap and Millinery WorkersInternationalUnion, AFL-CIO, is a labor organization within themeaning ofthe Act.III.THE UNFAIR LABOR PRACTICESA. The issuesThe issues presented are whether the Respondent, since about November 21, 1958,has restrained and coerced employees of the Charging Party by (1) picketing itsplant in order to cause, force, or require the Charging Party to recognize the Respond-ent as the exclusive representative of its production and maintenance employees,although these employees voted in a Board-conducted election that they no longerdesired to be represented by the Respondent, and (2) appealing to certain customersand suppliers in various parts of the United States to cease doing business with theCharging Party.B. The eventsOn March 25, 1957, the Company executed an agreement with the Union recog-nizing the Union as the exclusive bargaining agent for its production and mainte-nance employees.The agreement was to remain in effectuntilOctober 1, 1958,and provided for automatic annual renewal thereafter, subject to a 60-day reopeningclause.The Union gave notice under the reopening clause and sought to bargainwith the Company, making certain economic demandsOn October 8, 1958, theCompany declined to negotiate with the Union in view of a then pending decertifica-tion petition in Case No. 1-RD-274.On October 14, the Union called a strike and began picketing the Company'spremises.At the time the legend which appeared on the picket signs was as follows:"United Hatters, Cap and Millinery Workers International Union, Local 121, seekswage increases and better working conditions for its members who work in KorberHat Company."In February or March 1958, prior to the strike and while a petition for the with-drawal of union-shop authority was pending in Case No. 1-UD-13, certain unionofficials had addressed a union meeting of the Company's employees.On this occa-sion Nicholas Gyory, an International representative, addressed the group and urgedthem to withdraw the petition, explaining that if this were not done they would allbe out of a job, as the Union had the money to break the Company and put it out ofbusiness no matter where the Company went.' The election in the UD proceedingwas conducted in May, 35 employees voting against and 12 in favor of the union shop.On November 6, a decertification election was held pursuant to the Board's Deci-sion and Direction of Election in Case No. 1-RD-274 (unpublished).The tallyof ballots issued on November 21 showed that of approximately 42 eligible voters, 34cast ballots against the Union, no vote was cast for the Union, 1 was challenged, and1ballot was void.On January 19, 1959, the Board issued a Supplemental Decisionand Certification of Results of Election overruling the Union's objections to theholding of the election on the Company's premises behind the picket line which theUnion had contended was unfair to the seven or eight strikers who refused to crossthe picket line in order to vote.A few days after the tally of ballots was issued on November 21, the picket signwas changed to read as follows: "United Hatters, Cap and Millinery Workers1 These findings are based upon the credible testimony of employees Georgiana Lambert,Mary Sullivan, and Helen Conroy.Upon the basis of the Trial Examiner's observations,Gyory's denials are not credited. International Vice President Frank Cynewski was alsopresent at this meeting but was not questioned on this subject. 536DECISIONSOF NATIONALLABOR RELATIONS BOARDInternationalUnion is conducting an organization drive among the Korber Hatemployees to eliminate the substandard wages and conditions that exist in the Korberplant."In about the middle of January 1959, the picket signs were changed againto read:"This is organizational picketing. Join our union and enjoy our benefits,United Hatters, Cap and Millinery Workers International Union."The picketing which began on October 14 and was in progress at the time of thebeginning of this hearing in the middle of March 1959, was described by membersof the police force as orderlyDuring this period except for the few weeks precedingthe beginning of the hearing pickets did, however, in the presence of representativesof the Union, engage in certain name-calling of working employeesThe nameswhich these employees were called were antagonistic and were hardly calculated tocause these working employees to join the Union.There was also an incident inwhich a working employee engaged in name-calling of pickets.In a letter dated December 29, 1958, which the Union sent to some of the workingemployees, it pointed out the advantages of unionization including higher wagesavailable at another straw hat manufacturing plant in town which was unionized andstated that a representative of the Union would call at the addressee's home to discussthe matter.On the date of this letter and prior thereto union representatives calledon about four employees at their homes. Subsequent to this letter and the issuanceof the complaint on February 9, 1959, union representatives visited the homes oftwo employees in February. In March prior to the opening of the hearing, the unionrepresentatives talked to about three employees away from the picket line.There-after through April 1, union representatives made about seven calls upon employees.In some instances employees were seen or efforts were made to see the same employeesaway from the picket line on more than one occasionUnion representatives alsomade efforts to interest working employees as they crossed the picket line as earlyas December 11. In February 1959, at the picket line, International RepresentativeJohn Kuliesh talked to employee Georgianna Lambert in the presence of employeeMary Sullivan, both of whom were known opponents, and Union Organizer GeorgeGilbert.In the course of this conversation according to the credible testimony ofLambert and Sullivan, Kuliesh stated in effect that the plant would be unionizedagain, that he would be their bargaining agent whether or not they wanted it, that theyhad nothing to do with it, and that the Company would come crawling back for acontract.2The Union's newspaper of December 15, 1958, refers to the activities at the Com-pany's plant as a strike which began on August 14 and which had then entered itsthird month.Further, that the strike began after the Company refused to negotiatefor a new contract, had developed into a "battle of briefs."The article concludesthat the Union's leadership is confident of eventual "vindication" and "victory."Thesame newspaper of February 15, 1959, continues to refer to these activities as a strikewhich began after the Company refused to consider the Union's demands for a wageincrease.Further, that the strikers and the Union are determined to continue theirfight until they receive a "fair hearing" and a "fair settlement," and that the Unionis continuing its organizational work among the Company's employees.While the events were talking place in Fall River, the Union also engaged incertain conduct in Baltimore and in New York City.In Baltimore a business agent of the Union telephoned a distributor of men's hatsin early December 1958, and informed him that if he did not refuse to accept certainmerchandise from the Company that the firm would be picketed.The distributorstated that he would not agree to refuse to accept the Company's merchandise andtheUnion began picketing the premises the following day.The picketing wasthereafter discontinued pursuant to a court order.In November or December 1958, the general president of the Union, Alex Rose,met with a group of jobbers in New York City. Rose urged the jobbers to buyunion-made goods and told them of the Union's dispute with the Company.Rosealso declared that if the jobbers continued to handle the Company's merchandisethey would be picketed and he would not permit shipments to the jobbers of otherlines of merchandise which the jobbers handled.In New York City, during January and February of 1959 at the request ofInternational Vice President Herman Finklelstein and Union Official Sam Levy, twosuppliers of the Company ceased doing business with the Company.2 Kuliesh's inconsistent testimony is not, on the basis of the Trial Examiner's observa-tions, creditedGilbert was not questioned as to this incident UNITED HATTERS, CAP AND MILLINERYWORKERS,ETC.537C. The conclusionsAlthough the Union engaged in organizing activities as shown by (1) the changein the wording of its picket sign about November 21, 1958, stating that it was en-gaged in an organizing effort, (2) the letter of December 29, 1958, solicitingemployees to join the Union, and (3) interviews of working employees by unionrepresentatives away from the picket line in an effort to get them to join the Union,nevertheless during the post-decertification period while the Union did not representa majority of the Company's employees in an appropriate unit the Union also (1)continued to picket the Company's premises and at the picket lineengaged in namecallingof working employees of a type not calculated to cause these employees tojoin the Union, (2) declared in its newspapers that it was engaged in a strike whicharose out of a contract dispute with the Company and that the fight would continueuntil a victory or a fair settlement was reached, and (3) engaged in efforts to forcesuppliers and customers not to do business with the Company. It is accordinglyfound that since November 21, 1958, the Union sought exclusive recognition throughpicketing the Company's premises and by a boycott campaign, including picketing,among the Company's suppliers and customers while it was not a majority repre-sentative, and thereby restrained and coerced the Company's employeesin violationof Section 8(b) (1) (A) of the Act .3IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Charging Party described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYIt having been found that the Respondent engaged in unfair labor practices, itwill be recommended that the Respondent cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.Ithaving been found that in violation of Section 8(b)(1)(A) the Respondentpicketed the Company's premises and conducted a boycott campaign, includingpicketing, among the Company's suppliers and customers for the purpose of forcingthe Company to recognize the Union as the exclusive representative of the Com-pany's employees or to enter into a contract with the Respondent at a time whenitdid not represent a majority of the Company's employeesin anappropriate unit,itwill be recommended that the Respondent cease and desist from this conduct.As the publicity given to the strike in the Union's newspapers merely reportedthe events and expectations from the Union's point of view and did not urgeboycotting the Company's products, the Trial Examiner denies the General Counsel'srequest that the Union be ordered to publicize through its newspapers that it hasended its boycott of the Company's products. It will, however, be recommendedthat the Union so notify all persons it sought to have cease doing business withthe Company by supplying the Regional Director with sufficient signed copies ofthe notice for distribution by the Regional Director to all such persons.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.United Hatters, Cap and Millinery Workers International Union,AFL-CIO,is a labor organization within the meaningof the Act.2.TheRespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(b) (1) (A) of the Act.3.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.[Recommendations omitted from publication.]9 SeeDrivers,Chauffeurs,and Helpers,Local 639,etc.(CurtisBrothers,Inc.),119NLRB 232, andInternational AssociationofMachinists, Lodge 942, AFL-CIO (AlloyManufacturingCo., et al.),119 NLRB 307.